Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Gartrell Bowling seeks to appeal the district court’s order denying in part and granting in part his 28 U.S.C.A. § 2255 (West Supp.2013) motion, as well as its order denying his Fed.R.Civ.P. 59(e) motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Bowling seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. See United States v. Hadden, 475 F.3d 652 (4th Cir.2007). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.